Citation Nr: 1023481	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for laryngitis, claimed 
as vocal cord disorder, to include as due to herbicide 
exposure.  

2.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1956 to August 
1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 decision by 
the RO which, in part, denied service connection for the 
disabilities currently on appeal.  The Board remanded the 
issues for additional development in July 2004, August 2006, 
November 2008 and February 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran does not have laryngitis or a vocal cord 
disability at present which is related to service, to include 
as due to herbicide exposure, nor is any claimed disability 
causally or etiologically related to, or aggravated by a 
service-connected disability.  

3.  The Veteran does not have an eye disorder at present 
which is related to service or any incident therein.  




CONCLUSIONS OF LAW

1.  Laryngitis was not incurred in or aggravated by service, 
may not be presumed to have been incurred or aggravated 
therein, nor is any claimed disability proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).  

2.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
West Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claims for an eye disorder and 
laryngitis were received by VA prior to the enactment of 
VCAA, and he was not provided with appropriate notice in 
accordance with the duty to notify provisions of VCAA.  
However, this is not prejudicial to the Veteran, as he was 
subsequently provided adequate notice, the claims were 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in April 2005, February 2008, and September 
2009.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1).  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  To the extent that the 
notice in this case is deemed to be deficient under VCAA, 
based on the communications sent to the Veteran and his 
representative over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit in 
this case and, based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  Under 
the circumstances of this case, the Board finds that the 
Veteran is not prejudiced by moving forward with a decision 
on the merits of his claims, and that VA has complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).   

Factual Background

The Veteran contends that he was treated for an eye disorder 
and chronic respiratory problems in service and believes that 
his current eye problems and hoarseness are related to 
service.  In the alternative, the Veteran asserts that his 
current hoarseness is due to herbicide exposure during his 
service in Vietnam.  

The service treatment records showed that the Veteran was 
treated for severe bilateral eye pain after being exposed to 
bright sunlight in April 1967.  The Veteran responded well to 
rest and medications and was returned to full duty on the 
second day.  The diagnosis was keratoconjunctivitis secondary 
to exposure to bright sunlight.  The service records showed 
no further complaints, treatment, abnormalities, or diagnosis 
referable to any eye problems during service.  

The service records showed that the Veteran was also treated 
for sore throats, allergies, and cold like symptoms on 
occasion, and included diagnoses of sore throat, upper 
respiratory infection, sinusitis, and bronchitis.  The 
service records also showed that he underwent a tonsillectomy 
during service.  The service records do not show any 
complaints of hoarseness or any diagnosis of laryngitis.  

The Veteran's service retirement examination in September 
1975, showed his eyes, throat, sinuses, and field of vision 
were normal and his uncorrected visual acuity was 20/20, 
bilaterally.  

The Veteran made no mention of any eye problems, laryngitis, 
or hoarseness on his original application for VA compensation 
benefits in September 1976, and no pertinent abnormalities 
were noted on VA examination in November 1976.  On 
examination, the Veteran's pharynx and eyes were normal.  

A VA discharge summary report showed that the Veteran 
underwent parotidectomy, bilateral upper blepharoplasty and 
mid-forehead brow lift without complication in December 1996.  
A direct laryngoscopy by VA in March 1999 showed no specific 
abnormalities.  When seen by VA in June 1999, the Veteran 
reported a two to three year history of hoarseness and a four 
to five year history of acid reflux.  

On VA Agent Orange examination in December 1999, the 
Veteran's throat was normal and there was no evidence of 
cataracts or glaucoma.  The Veteran's corrected visual acuity 
was 20/20 in the right eye and 20/25 in the left eye.  
Laryngitis secondary to gastroesophageal reflux disease 
(GERD) was also noted.  

At the direction of the Board remand in August 2006, the 
Veteran was afforded VA examinations to determine the nature 
and etiology of hoarseness and eye problems.  On VA eye 
examination in February 2007, the examiner indicated that the 
claims file was reviewed.  The examiner noted that the 
Veteran was treated for keratoconjunctivitis secondary to 
sunlight exposure in 1967, and that he now wore trifocals.  
The Veteran denied any eye pain and said that he had blurry 
vision only when not wearing his glasses.  Corrected distant 
vision was 20/20 in the right eye and 20/30 in the left eye 
with corrected near vision of 20/20 in the right eye and 
20/25 in the left eye.  The impression included retinal 
pigmented epithelium (RPE), dropout, bilaterally, not causing 
any vision problems; non-visually significant cataracts, and 
refractive error and presbyopia, bilaterally.  The examiner 
opined, in essence, that the Veteran's current eye 
disabilities were not related to his symptoms in service.  
The examiner explained that the Veteran's eye problem in 
service involved acute inflammation of the cornea and 
conjunctiva, and that they (cornea and conjunctiva) were 
completely intact and functioning at present, and exhibited 
only normal age related changes.  The examiner opined that 
the Veteran's current RPE and cataracts were not related to 
keratoconjunctivitis that he experienced in service.  

On VA ear, nose, and throat (ENT) examination in March 2009, 
the examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's complaints 
and medical history.  Fiber optic examination of the 
Veteran's larynx revealed injection of both vocal cords with 
no discrete lesions and good vocal cord motion.  The vocal 
cord mucosa was reddened and erythematous, bilaterally.  The 
impression included chronic sinusitis and laryngitis.  The 
examiner indicated that the Veteran's chronic laryngitis 
would be typically aggravated by his severe acid reflux 
problem and opined that it was less likely than not that his 
laryngitis was related to service.  

In an addendum report, dated in July 2009, the VA ENT 
examiner opined that it was less likely than not that the 
Veteran's current laryngitis was caused or aggravated by his 
service-connected bronchitis and sinusitis.  

Analysis

With regard to the Veteran's claim of service connection for 
a vocal cord disorder based on presumptive diseases, the law 
is clear that only those disabilities listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in 
service.  Here, the disability for which the Veteran seeks 
service connection is not one for which presumptive service 
connection may be granted.  Thus, presumptive service 
connection for the claimed disability due to herbicide 
exposure is not warranted.  McCartt v. West, 12 Vet. App. 164 
(1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

As to the claim for laryngitis on a direct and secondary 
basis, the Board notes that the evidence of record failed to 
show any complaints, abnormalities, or diagnosis of 
hoarseness, vocal cord problems, or laryngitis in service or 
until some 20 years after his discharge from service.  
Additionally, after examination and review of the claims 
file, a VA physician opined that the Veteran's current 
laryngitis was not related to service, and was not caused or 
aggravated by his service-connected bronchitis or sinusitis.  

The Board finds the VA medical opinion persuasive, as it was 
based on a thorough review of the record and included a 
discussion of all relevant facts.  The examiner offered a 
rational and plausible explanation for concluding that the 
Veteran's current laryngitis was not related in any way to 
service or to a service-connected disability.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.)  Moreover, the Veteran has 
presented no competent medical evidence to dispute the 
opinion.  Thus, the most probative evidence of record 
consists of the March and July 2009 VA opinions.  

Concerning the claim for an eye disorder, the Board notes 
that while the Veteran was treated for keratoconjunctivitis 
secondary to exposure to bright sunlight on one occasion in 
service in 1967, the records showed that his symptoms 
resolved without residual disability and that he required no 
further treatment or manifested any recurring symptoms during 
his more than nine years of remaining service.  While the 
Veteran is now shown to have retinal pigmented epithelium, 
non-visually significant cataracts, and refractive error and 
presbyopia, a VA physician opined that his current eye 
problems were not related in any way to the symptoms he had 
in service.  The Board finds the medical opinion persuasive, 
as it was based on a longitudinal review of the entire 
record, and included a rational and plausible explanation for 
the conclusions reached.  Furthermore, the Veteran has not 
presented any competent medical evidence to dispute that 
opinion.  

While the Veteran may believe that his current eye problems 
and laryngitis are related to service or to a service-
connected disability, or that his laryngitis was due to 
herbicide exposure in service, he has not presented any 
competent medical evidence to support those assertions.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a 
medical nexus).  

That is, lay statements may be competent to support a claim 
for service connection by showing the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on his service symptoms, 
has the requisite expertise to render a medical diagnosis or 
to comment on a question of medical etiology or causation.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there is no evidence of a chronic eye disorder, 
laryngitis or a vocal cord disability in service or until 
many years thereafter, and no competent evidence relating any 
current disability to service or to a service-connected 
disability, the Board finds that there is no basis for a 
favorable disposition of the Veteran's appeal.  Accordingly, 
the appeal is denied.  




ORDER

Service connection for laryngitis, claimed as a vocal cord 
disability, is denied.  

Service connection for an eye disability is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


